Citation Nr: 0638661	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-14 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred after September 20, 2004, in connection with private 
hospitalization at St. Francis Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran was transported by ambulance by VA on 
September 17, 2004, to St. Francis Hospital for the purpose 
of undergoing a heart catherization.  

2.  The heart catherization was performed on September 20, 
2004; this procedure was preapproved.

3.  VA paid for medical expenses incurred at St. Francis 
Hospital from September 17, 2004 to September 20, 2004.  

4.  The veteran remained at St. Francis Hospital until 
September 28, 2004.  

5.  The medical expenses incurred after September 20, 2004, 
were not authorized in advance by VA and an application was 
not made to VA within 72 hours for authorization.

6.  As of September 20, 2004, the service provided by St. 
Francis Hospital were not rendered due to an emergency and a 
VA facility was feasibly available.  





CONCLUSION OF LAW


Payment or reimbursement for medical incurred after September 
20, 2004, in connection with private hospitalization at 
St. Francis Hospital is not warranted.  38 U.S.C.A. §§ 1703, 
1710, 1728 (West 2002 & Supp. 2005); 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.120, 17.121 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in April 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and a statement of the case (SOC) and 
supplemental statement of the case (SSOC) were provided to 
the claimant.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice came after the 
initial adjudication, there is no prejudice to the claimant.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran is service-connected for a gunshot wound, 
amputation of the right arm, above insertion of the deltoid 
major, rated as 90 percent disabling; bursitis of the left 
knee, rated as 10 percent disabling; and scars of the right 
thigh, rated as non-compensable.  The combined disability 
rating is 90 percent per 38 C.F.R. § 4.25.  However, the 
veteran has been in receipt of a total disability rating 
based on individual unemployability (TDIU) since September 
1974.  

On September 17, 2004, the veteran was transferred by 
ambulance from the Muskogee VA Medical Center (VAMC) to St. 
Francis Hospital, a private facility.  The veteran had 
suffered a myocardial infarction.  He was transferred for the 
purpose of undergoing a heart catherization procedure.  He 
was preapproved by VA to undergo this procedure.  

According to the VA Stabilization Worksheet, the veteran was 
stable for transfer back to the VAMC on September 19, 2004, 
48 hours after his admission to St. Francis Hospital.  
However, he had not undergone the heart catherization and VA 
had given preapproval for the heart catherization procedure 
which was not performed until September 20, 2004.  Thus, 
payment was authorized by VA through that date.  The heart 
catherization showed very severe three vessel coronary artery 
disease with depressed left ventricular function.  A coronary 
bypass was recommended.  The veteran initially wanted to 
consider all modes of therapy, but ultimately decided to have 
surgery.  

The veteran remained at the private facility until September 
28, 2004.  After the heart catherization was performed on 
September 20, 2004, there was no preauthorization from VA for 
any services rendered.  As noted, the veteran elected to 
undergo heart surgery.  

According to electronic correspondence, VA contacted 
St. Francis Hospital on September 22, 2004, and was informed 
that the veteran was still a patient at that facility.  VA 
was told that the veteran had undergone the heart 
catherization on September 20, 2004.  On that day (September 
22, 2004), the veteran underwent an echocardiogram which 
showed that he had a first degree atrioventricular (AV) 
block.  VA told St. Francis Hospital that the veteran's 
physician should call VA.  He did not do so.  Rather, the 
next day, September 23, 2004, VA spoke to the physician's 
nurse and was told that the veteran already underwent 
coronary artery bypass graft (CABG) surgery the day before.  
It was explained that VA should have been notified to 
determine if the veteran could have been transferred to the 
VAMC for this procedure.  The nurse indicated that the 
veteran's cardiologist and not his surgeon should have 
called.  Further correspondence between VA and St. Francis 
Hospital discussed whether the veteran could be transferred 
and when he would be discharged.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
services.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

Non-VA treatment at the expense of VA must be authorized in 
advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. 
App. 539, 541 (1997); see also Opinion of the VA General 
Counsel, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. § 
17.54.

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract 
with non-VA facilities for care in accordance with the 
provisions of this section when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required.  When demand is only for 
infrequent use, individual authorizations may be used.  
Normally, however, such care in public or private facilities 
will only be authorized, whether under a contract or an 
individual authorization, under the specific circumstances 
delineated in 38 C.F.R. § 17.52(a) which include treatment 
for a disability of a veteran with a permanent and total 
rating.  

In this case, the record reflects that there was 
authorization for payment of the private medical expense 
incurred for a heart catherization performed at St. Francis 
Hospital.  Although the veteran was transferred on September 
17, 2004, this procedure could not be performed until 
September 20, 2004.  Therefore, VA paid for this 
preauthorized period of treatment.  However, there is no 
evidence that the veteran obtained proper authorization for 
payment of the private medical expenses provided by St. 
Francis Hospital after that date.  VA was unaware that the 
veteran remained a patient until VA contacted St. Francis 
Hospital on September 22, 2004.  VA requested that the 
veteran's physician contact VA, but this did not occur.  The 
veteran was not preauthorized for any medical treatment 
beyond September 20, 2004.  

Likewise, although an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission if there was an emergency, no 
such application was made in this case.  In fact, as noted, 
the veteran had already been admitted about 72 hours before, 
on September 17, 2004, for an authorized purposes.  He was 
not in an emergent situation.  He was able to wait for the 
procedure for over 48 hours.  In addition, his condition was 
stable, as determined by VA.  

The veteran testified at a hearing in July 2005.  It is 
apparent from the hearing transcript that the veteran was not 
fully informed of all of the actions of St. Francis Hospital.  
However, the actions of that facility are outside the purview 
of VA authority.  It appears that St. Francis Hospital failed 
to inform the VAMC of actions taken after the heart 
catherization was performed.  However, as noted, no 
authorization was obtained and no attempt was made to contact 
VA regarding a transfer back to the VAMC for further medical 
procedures after September 20, 2004 or in regard to those 
procedures at all.  Rather, those procedures to include the 
echocardiogram and CABG were undertaken by 
St. Francis Hospital at that facility without VA being 
notified beforehand and without VA preauthorization.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment provided by 
St. Francis Hospital after September 20, 2004, was not 
obtained pursuant to 38 C.F.R. § 17.54, and that payment is 
not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.

In this regard, the veteran maintains that the private 
medical services were rendered in an emergency for service-
connected disabilities and that VA facilities were not 
available.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The facts of this case do not satisfy the second or third 
criteria as set forth above.  The veteran had the heart 
catherization on September 20, 2004.  As noted, it showed 
very severe three vessel coronary artery disease with 
depressed left ventricular function and a coronary bypass was 
recommended.  While the veteran's diagnosis was serious, the 
surgical procedure was discussed and the veteran opted to 
have the surgery.  The record does not reflect that the 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.  
There was in fact a delay that was not hazardous to life or 
health.  The surgery was not performed for two days.  The 
veteran's medical situation did not necessitate surgical 
intervention immediately upon the results of the heart 
catherization.  In addition, a VA medical professional opined 
that the veteran was stable even before the heart 
catherization.  Second, the VAMC was feasibly available.  
Neither the veteran nor St. Francis Hospital made an attempt 
to contact VA and use them beforehand.  The record does not 
show that an attempt to obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or that treatment had been or would 
have been refused.  In fact, once VA determined that the 
veteran was still a patient at St. Francis Hospital, VA 
attempted to contact that facility and the veteran's 
physician, not the opposite.  No attempt was made by the 
veteran or the private facility to notify VA in advance of 
the treatment provided after September 20, 2004.  

As noted, it is apparent from the hearing transcript that the 
veteran was not fully informed of all of the actions of St. 
Francis Hospital.  However, unfortunately, the veteran was 
not preauthorized to undergo more than the heart 
catherization, barring an emergency that necessitated 
additional treatment which also could not be provided by the 
VAMC.  The records shows that the veteran did require 
surgery, however, it was not required due to immediate 
emergency and VA was not contacted with regard to its ability 
to perform the surgery in question.  

Thus, all the criteria under 38 C.F.R. § 17.120 have not been 
met.  Accordingly, there is no basis to establish entitlement 
to reimbursement under 38 C.F.R. § 17.120. 


ORDER

Payment or reimbursement for medical expenses incurred after 
September 20, 2004, in connection with private 
hospitalization at St. Francis Hospital, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


